DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1, 2, 6-7, 9-10, 21, 28-32, 37-39 and 46 in the reply filed on December 14, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claims 1, 28, 30-32 and 38 are objected to because of the following informalities:
Claim 1, line 2: “a substrate (201)” is suggested to change into “a first substrate (201)” (here, referring the substrate 201 as the first substrate is consistent to “the first substrate (201)” in line 9 and corresponds to referring the substrate 209 as the second substrate)
Claim 1, line 3: “the substrate (201)” is suggested to change into “the first substrate (201)” (here, referring the substrate 201 as the first substrate is consistent to “the first substrate (201)” in line 9 and corresponds to referring the substrate 209 as the second substrate)
Claim 1, line 9: “in the first substrate (201)” should be “in the first substrate (201),”
Claim 28, line 2: “a substrate (201)” is suggested to change into “a first substrate (201)” (here, referring the substrate 201 as the first substrate is consistent to “the first 
Claim 28, line 3: “the substrate (201)” is suggested to change into “the first substrate (201)” (here, referring the substrate 201 as the first substrate is consistent to “the first substrate (201)” in line 8 and corresponds to referring the substrate 209 as the second substrate)
Claim 28, line 8: “in the first substrate (201)” should be “in the first substrate (201),”
Claim 30, line 2: “a second nanostructures” should be “a second nanostructure”
Claim 31, lines 3-4: “a change the electric field” should be “a change in the electric field”
Claim 32, lines 3-4: “a change the capacitance” should be “a change in the capacitance”
Claim 38, line 3: “employed is as capacitive sensing device” should be “employed as a capacitive sensing device”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-2, 6-7, 9-10, 21, 28-32, and 37-39 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the nanostructures" in lines 5, 7, 10, and 13 and the limitation “the said nanostructures” in line 12.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change into “the at least two nanostructures.”
Claim 1 recites the limitation "the individually addressable nanostructures” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to change into “the at least two individually addressable nanostructures.”
Claim 1 recites the limitation “the first face (202)” in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change into “a first face (202).”
Claim 1 recites the limitation “the conductive portion (208)” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change into “the conductive portions (208).”
Subsequent dependent claims 2, 6-7, 9-10, and 21 are rejected for their dependency on rejected base claim 1.

Claims 2 and 6-7 recite the limitation "the nanostructures."  There is insufficient antecedent basis for this limitation in the claim. It is suggested to change into “the at least two nanostructures.”



Claim 28 recites the limitation "the nanostructures" in lines 4, 6, and 12 and the limitation “the said nanostructures” in lines 9 and 11.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to change into “the at least two nanostructures.”
Claim 28 recites the limitation "the individually addressable nanostructures” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to change into “the at least two individually addressable nanostructures.”
Claim 28 recites the limitation "at least two nanostructures" in line 10.   It is unclear whether these two nanostructures are the same as the two nanostructures claimed in line 1.  It is suggested to change into “the at least two nanostructures.”
Subsequent dependent claims 29-32 and 37-39 are rejected for their dependency on rejected base claim 28.

Claim 29 recites the limitation "the nanostructures" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to change into “the at least two nanostructures.”

Claim 30 recites the limitation "at least one nanostructures" in line 1.  It is unclear whether this at least one nanostructures is the same as any one of the two 

Claim 31 recites “the first set and the second set of nanostructures” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim. It is suggested to change into “a first set and a second set of nanostructures.”

Claim 32 recites “the first set and the second set of nanostructures” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim. It is suggested to change into “a first set and a second set of nanostructures.”

Claim 38 recites the limitation "the arrangement" in lines 3 and 5.  There is insufficient antecedent basis. “An arrangement” in claim 1 is not the antecedent basis because claim 38 depends on 37 and indirectly depends on claim 28, not claim 1.  It is suggested to change into “the device.”
Claim 38 recites the limitation “wherein the arrangement is employed is as capacitive sensing device wherein the nanostructures act as nano electrode array for capacitive sensing of analytes in the medium, and wherein the arrangement is employed is as a field emission based sensing device wherein the nanostructures act as nano electrode array for field emission based sensing of analytes in the medium” in lines 3-6.  It is unclear whether the arrangement is employed as capacitive sensing device or a field emission based sensing device.  It is suggested to change “and” in line 4 into “or.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6-7, 10, 21, 28-32, and 37-39 is/are rejected under 35 U.S.C. 103 as obvious over Khalid (U.S. Patent Pub. 2014/0217473) in view of Bradley (U.S. Patent Pub. 2007/0132043).
Regarding claims 1 and 21, Khalid teaches an arrangement (Fig. 3; [0073] line 2: the device 300) of at least two individually addressable nanostructures in an array (Fig. 3; [0073] line 5: a plurality of sets of nanostructures 207; [0001] line 2: individually addressable bundle of nanostructures) on a substrate (Fig. 3; [0073] lines 2-3: an insulating layer 201), 
wherein the substrate is non-conducting ([0073] lines 2-3: layer 201 is an insulating layer 201), wherein there are conducting electrical portions within the substrate ([0073] line 9: electrically conductive portions 208; Fig. 3: showing electrically conductive portions 208 within the insulating layer 201), 
wherein the conducting electrical portions form electrical contacts with the nanostructures forming the individually addressable nanostructures in an array (Fig. 3: showing each electrically conductive portion 208 electrically in contact with each nanostructures 207 forming an array that is individually addressable through each connecting structure 210),
wherein the nanostructures are individually connected with conductive paths on the first face of the non-conducting substrate ([0081] lines 7-8: a connecting structure 403 on the first face 202 of the insulating layer 201; Fig. 4c: showing the nanostructure individually connecting with the connecting structure 403) and conductive structures (Fig. 2d; [0069] lines 5-6: a connecting structure 210 configured to provide a first electrical connection; thus the connecting structure 210 is conductive) in a second 

Khalid does not explicitly discloses the nanostructures are covered with a medium (claim 1) or the medium further comprises an analyte in the medium (claim 21).
However, Bradley teaches a nanostructure sensor 71 (Fig. 3; [0122] line 2) including a nanostructure conductive element 72, e.g., a nanotube network, (Fig. 3; [0122] lines 2-4), covered by a medium (Fig. 3: showing the nanostructure element 77 covered by the analyte, e.g., isoflurane, halofane; Fig. 7; [0050] line 5: an analyte medium).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khalid by incorporating a medium containing an analyte that covers the nanostructure elements as taught by Bradley because the nanostructure must be exposed to the analyte in the medium for sensing or detecting the analyte.

The designation “wherein when a voltage is applied between the at least two nanostructures, and electric or electromagnetic field is generated between the said nanostructures and a capacitance is formed between the nanostructures” is deemed to be functional language with regard to the manner of operating the device in apparatus is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  MPEP 2114(II).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114(II).  Here, Khalid teaches the connecting structure 210 is electrically connectable to a power source or sensing device and thus individually addressable ([0070] lines 4-5), thus a voltage is capable of being applied between the nanostructures of the device of Khalid.  Further, the designation “the electric or electromagnetic field is generated between the said nanostructures and a capacitance is formed between the nanostructures” is deemed to be the intended result when a voltage is applied to the nanostructures.

Regarding claim 2, the designation “wherein the electrical field results in movement of charged material between the nanostructures” is deemed to be the intended result when a voltage is applied and an electrical filed is generated between the nanostructures.

Regarding claims 6-7, Khalid teaches the nanostructures are selected from carbon nanotubes ([0066] lines 3-5: the type of nanostructures grown, e.g. carbon nanotube, single or multi-walled, carbon nanofibers, ZnO nano wires, etc.).

Regarding claim 10, the designation “wherein the at least two nanostructures are charged with a positive charge or negative charge by the electrical portion in substrate” is deemed to be the intended result when a voltage is applied and an electrical filed is generated between the nanostructures.  Here, Khalid teaches the connecting structure 210 is electrically connectable to a power source or sensing device and thus individually addressable ([0070] lines 4-5), and thus when a voltage is applied to the nanostructure in the device of Khalid, the nanostructure must be positively charged or negatively charged by the electrical portion 208 within the insulating layer 201 depending on the polarity of the applied voltage.

Regarding claim 28, Khalid teaches a device (Fig. 3; [0073] line 2: the device 300) of at least two individually addressable nanostructures in an array (Fig. 3; [0073] line 5: a plurality of sets of nanostructures 207; [0001] line 2: individually addressable 
wherein the substrate is non-conducting ([0073] lines 2-3: an insulating layer 201) with conducting electrical portions within the substrate ([0073] line 9: electrically conductive portions 208; Fig. 3: showing the electrically conductive portions 208 within the insulating layer 201), 
wherein the conducting electrical portions form electrical contacts with the nanostructures forming the individually addressable nanostructures in an array (Fig. 3: showing each electrically conductive portion 208 electrically in contact with each nanostructures 207 forming an array that is individually addressable through each connecting structure 210),
wherein the nanostructures are individually connected with conductive paths on the first face of the non-conducting substrate ([0081] lines 7-8: a connecting structure 403 on the first face 202 of the insulating layer 201; Fig. 4c: showing the nanostructure individually connecting with the connecting structure 403) and conductive structures (Fig. 2d; [0069] line 5: a connecting structure 210 configured to provide a first electrical connection; thus the connecting structure 210 is conductive) in a second substrate ([0069] line 3: a second substrate 209; Fig. 3: showing the connecting structure 210 within the second substrate 209) via the conductive portion in the first substrate (Fig. 3, 4c: showing the nanostructure 207 individually connected with the connecting structure 403 and the connecting structure 210 via the conductive portion 208).


However, Bradley teaches a nanostructure sensor 71 (Fig. 3; [0122] line 2) including a nanostructure conductive element 72, e.g., a nanotube network, (Fig. 3; [0122] lines 2-4), covered by a medium (Fig. 3: showing the nanostructure element 77 covered by the analyte, e.g., isoflurane, halofane; Fig. 7; [0050] line 5: an analyte medium).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khalid by incorporating a medium containing an analyte that covers the nanostructure elements as taught by Bradley because the nanostructure must be exposed to the analyte in the medium for sensing or detecting the analyte.

The designation “wherein when a voltage is applied between the at least two nanostructures, and electric or electromagnetic field is generated between the said nanostructures and a capacitance is formed between the nanostructures” is deemed to be functional language with regard to the manner of operating the device in apparatus and article claims and the intended result of operating the device.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  MPEP 2114(II).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114(II).  Here, Khalid teaches the connecting structure 210 is electrically connectable to a power source or sensing device and thus individually addressable ([0070] lines 4-5), thus a voltage is capable of being applied between the nanostructures of the device of Khalid.  Further, the designation “the electric or electromagnetic field is generated between the said nanostructures and a capacitance is formed between the nanostructures” is deemed to be the intended result when a voltage is applied to the nanostructures.

Regarding claim 29, the designation “wherein the electrical field results in movement of charged material between the nanostructures” is deemed to be the intended result when a voltage is applied and an electrical filed is generated between the nanostructures.



Regarding claims 31-32, the designation “wherein the electrical interaction between the first set and the second set of nanostructures will generate a first electrical signal, wherein external perturbation or presence of analyte in the medium creates a 

Regarding claim 37, the designation “for use as an electrochemical, capacitive and/or field emission sensor array” is deemed to be intended use in apparatus or article claims.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II).  Here, the device of Khalid in view 

Regarding claim 38, the designation “wherein the nanostructures act as a nano electrode array for electrochemical detection of analytes in the medium, wherein the arrangement is employed is as capacitive sensing device wherein the nanostructures act as nano electrode array for capacitive sensing of analytes in the medium, and wherein the arrangement is employed is as a field emission based sensing device wherein the nanostructures act as nano electrode array for field emission based sensing of analytes in the medium” is deemed to be intended use in apparatus or article claims.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II).  Here, the device of Khalid in view of Bradley is identical to the presently claimed structure and would therefore have the ability to perform the use recited in the claim.

Regarding claim 39, Khalid and Bradley disclose all limitations of claim 28 as applied to claim 28.  Khalid does not explicitly disclose wherein the nanostructures are functionalized.
However, Bradley teaches a sensor 102 including a conducting channel 106 (e.g., a carbon nanotube layer) that may be functionalized to produce a sensitivity to one or more target analytes 101 (Fig. 1A; [0086] line 1; [0087] lines 1-3).  Although nanostructures such as carbon nanotubes may respond to a target analyte through 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khalid and Bradley by incorporating a functionalization material to functionalizing the nanostructures as taught by Bradley because the functionalization material would enable a measurable change in the device characteristics upon interaction with a target analyte ([0087] lines 9-11) and produce a sensitivity to the target analyte ([0087] lines 2-3).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid in view of Bradley, and further in view of Den (U.S. Patent Pub. 2006/0138394).
Regarding claim 9, Khalid and Bradley disclose all limitations of claim 1 as applied to claim 1.  Khalid further discloses the at least two nanostructures are separated from each other by a distance (Fig. 3: showing the nanostructures 207 are separated from each other by a distance).
Khalid and Bradley do not explicitly disclose the distance ranges from 1-100000 nm.
However, Den teaches a device having minute structures (nanostructures) ([0002] line 2; [0004] line 7) that can be particularly applied to electrochemical sensors, biosensors ([0002] lines 9-10).  The nanostructure device includes a layer 11 having pores 12, disposed on a substrate 13 (Fig. 1B, [0038] lines 5-6).  The portions of the 

    PNG
    media_image1.png
    544
    922
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khalid and Bradley by setting the distance between the nanostructures within the range as claimed because such a distance is suitable for the adjacent nanostructures used as electrochemical sensors.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley in view of Khalid.
Regarding claim 46, Bradley teaches a system comprising of a device 100 packaged in a conventional manner to conveniently permit connection to operating circuitry ([0088] lines 1-2) by fabricating a sensor on a die of a wafer and mounted as a chip (Fig. 1C; [0088] lines 3-5).  The device 100 of Bradley comprising a layer of nanostructures (i.e., carbon nanotube layer) on a substrate (Fig. 1A; [0084] lines 7-8: a dielectric layer 116), wherein the said nanostructures are covered with a medium (Fig. 1A; [0081] lines 2-3: an analyte; [0050] line 5: an analyte medium).

Bradley does not explicitly disclose the device 100 is the device of claim 28.
However, Khalid teaches the device of claim 28 as applied to claim 28.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradley by substituting the device of Bradley with the device of Khalid (i.e., the device of claim 28) because the device of Khalid provides individually addressable electrical connection to each nanostructures that is advantageous for applications such as, programmable arrays of e beam lithography tools, or tunable transmitters or programmable adaptive optics devices ([0043] lines 2-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795